Name: Regulation (EEC) No 2647/70 of the Commission of 28 December 1970 amending Regulation (EEC) No 376/70 as regards invitations to tender for the export of intervention cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 960 Official Journal of the European Communities 29.12.70 Official Journal of the European Communities No L 283/51 REGULATION (EEC) No 2647/70 OF THE COMMISSION of 28 December 1970 amending Regulation (EEC) No 376/70 as regards invitations to tender for the export of intervention cereals Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals, as last amended by Regulation (EEC) No 2434/70 ,2 and in. particular Article 7 (5 ) thereof; Whereas Article 5 (5 ) of Commission Regulation (EEC) No 376/703 of 27 February 1970 laying down the procedure and conditions for the disposal of cereals held by intervention agencies contains certain provisions on export licences ; whereas for the sake of simplicity it seemed advisable, in view of the entry into force on 1 January 1971 of the Regulations on Community licences, to include those provisions in Commission Regulation (EEC) No 2637/704 of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ; whereas this measure involves an amendment of the above-mentioned Article 5 (5 ); Whereas the entry into force on 1 January 1971 of the Regulations on Community licences also necessitates an amendment to Article 5 (6 ) of Regulation (EEC) No 376/70 in which reference is made to the first subparagraph of Article 3 ( 1 ) (A) of Regulation No 473/67/EEC which will be repealed on 1 January 1971 ; Article 5 of Regulation (EEC) No 376/70 shall be amended as follows : ( a) The following shall be substituted for paragraph 5 : ' In special cases, the decision to be taken in accordance with paragraph 1 may lay down that a tender is only valid if it is accompanied by an application for an export licence and an application for the advance fixing of the refund for the destination in question submitted by the tenderer in respect of the quantity tendered for.' (b ) The following shall be substituted for paragraph 6 : 'Where the provisions of paragraph 5 are applied, the intervention agency may, at the request of the contractor, cancel the contract for the quantity in respect of which it is shown that the contractor's offer has not been accepted in the country of destination.' Article 2 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 262, 3.12.1970, p. 1 . 3 OJ No L 47, 28.2.1970, p. 49. This Regulation shall enter into force on 1 January 1971 . ¢4 OJ No L 283, 29.12.1970, p. 15 . Official Journal of the European Communities 961 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1970 . For the Commission The President Franco M. MALFATTI